          Case 5:17-cv-01239-C Document 27 Filed 10/05/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

1.     ZACHARY L. BOWDISH,                         )
                                                   )
                     Plaintiff,                    )
                                                   )
v.                                                 )        Case No. CIV-17-1239-C
                                                   )
1.     THE G.W. VAN KEPPEL                         )
       COMPANY,                                    )
                                                   )
                     Defendant.                    )

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Plaintiff,

Zachary L. Bowdish, hereby stipulates with the Defendant, the G.W. Van Kepple Company,

that his claims in the above styled and numbered action shall be dismissed with prejudice.

The parties shall bear their own costs and attorney fees.

       RESPECTFULLY SUBMITTED THIS 5th DAY OF OCTOBER, 2018.

                                            s/ Shannon C. Haupt
                                            Jana B. Leonard, OBA # 17844
                                            Lauren W. Johnston, OBA # 22341
                                            Shannon C. Haupt, OBA #18922
                                            LEONARD & ASSOCIATES, P.L.L.C.
                                            8265 S. Walker
                                            Oklahoma City, OK 73139
                                            Tele: 405-239-3800 Fax: 405-239-3801
                                            leonardjb@leonardlaw.net
                                            johnstonlw@leonardlaw.net
                                            haupts@leonardlaw.net
                                            Counsel for Plaintiff




                                               1
Case 5:17-cv-01239-C Document 27 Filed 10/05/18 Page 2 of 2



                          s/ Nathan L. Whatley
                          (Signed with permission)
                          Nathan L. Whatley, OBA #14601
                          McAFEE & TAFT, A Professional Corporation
                          Tenth Floor, Two Leadership Square
                          211 N. Robinson Avenue
                          Oklahoma City, Oklahoma 73102
                          Tele: 405-235-9621 Fax: 405-235-0439
                          nathan.whatley@mcafeetaft.com
                          Counsel for Defendant




                             2
